DETAILED ACTION
Election/Restrictions
Applicants’ election with traverse of the invention of Species A, Claims 1 through 9 in the submission filed on December 9, 2020 is acknowledged.  The traversal is on the ground(s) that Claims 1 through 20 are directed to a single disclosed invention.  
This is not found persuasive because the mapping of the elements [page 13 of submission] that the applicants’ are referring to only depict the structural elements (e.g. first plurality of conductors, magnetic core, etc.) that are common to each group of inventions, or common to each of Claims 1, 10 and 16.  What the mapping does not point out are the differences between each of the groups that make them independent and distinct.  What makes related inventions independent and distinct is when they are each considered to be mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.  MPEP § 806.05.  For example, the order as to when the steps occur is what makes each of the species distinct.  For example, Claim 1 recites that the “first plurality of conductors” are formed with the first layer of the semiconductor stack, then subsequently the magnetic core is formed.  This is not recited in each of Claims 10 and 16, as each of these claims recite that first magnetic core is formed, then subsequently the first plurality of conductors are formed.  Claim 16 recites that the magnetic core is initially formed in two directions, first and second, which is not recited in Claims 1 and 10.
Lastly, for the applicants’ to state that all of the claims are directed to one, single disclosed invention would contradict certain statements in the specification.  Page 8 (¶¶ [0024], [0025]) of the specification point to the fact that Figures 2A to 2C are directed to a “FIRST EXEMPLARY INDUCTIVE SENSING CIRCUIT”.  Pages 10 and 11 (¶¶ [0030], [0031]) of the specification point to the fact that Figures 3A to 3C are directed to a “SECOND EXEMPLARY INDUCTIVE SENSING CIRCUIT”.  Pages 16 and 17 (¶¶ [0042], [0043]) of the specification point to the fact that Figures 5A to 5B are directed to a “THIRD EXEMPLARY INDUCTIVE SENSING CIRCUIT”.  This is a clear indication that there are three distinct embodiments.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10 through 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on December 9, 2020.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  --Process for Fabricating an Integrated Transformer--.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because:  1) the content is not directed to the claimed invention (e.g. process steps of at least Claim 1); and 2) the use of already implied language (e.g. “is disclosed”, line 2, page 30 of specification).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 through 4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 8,072,042 to Kroener (hereinafter “Kroener”).
Claim 1:  Kroener discloses a method for fabricating an integrated transformer (e.g. Fig. 1) comprising:
forming a first plurality of conductors (e.g. 43) within a first layer (e.g. 13) of a semiconductor layer stack (e.g. 10, Fig. 2C, col. 8, lines 17-26);
forming a magnetic core (e.g. 41) within a plurality of second layers (e.g. 14, 30) of the semiconductor stack (e.g. Fig. 2C, col. 7, lines 48-54); 
forming a second plurality of conductors (e.g. 51) within a third layer (e.g. 32) of the semiconductor stack (col. 8, lines 27-34), the first plurality of conductors, and the second plurality of conductors forming a primary winding (e.g. 54) of the integrated transformer (in Fig. 1); and
forming a coupling element (e.g. 43, 51 of 55) to wrap around the magnetic core (e.g. 41) to form a secondary winding (e.g. 55) of the integrated transformer (e.g. Fig. 1).
Claim 2:  Kroener further discloses that forming the first plurality of conductors (43) comprises:
depositing one or more conductive materials [via CVD] within the first layer (col. 8, lines 17+); and
patterning the one or more conductive materials to form the first plurality of conductors [e.g. etching 12 to expose 43a, col. 8, lines 40-50].
Claim 3:  Kroener further discloses that forming the first plurality of conductors comprises:
growing one or more non-conductive materials (e.g. 31) within the first layer (13, col. 7, lines 32-36);
forming one or more trenches (e.g. 23) in the one or more non-conductive materials [as a result of 31 being formed in 21a-21d, 23, Fig. 2B]; and
depositing one or more conductive materials (e.g. of 43) within the one or more trenches to form the first plurality of conductors (Fig. 2C).
Claim 4:  Kroener further discloses that the first layer (13) is above the plurality of second layers (14, 30) in the semiconductor layer stack [by turning Fig. 2D upside down], and
wherein the plurality of second layers (14, 30) is above the third layer (32) in the semiconductor layer stack (in Fig. 2F).
Claim 9:  Kroener further discloses forming a plurality of vias (e.g. 23, in Fig. 2A) to physically and electrically connect the first plurality of conductors (43) and the second plurality of conductors (51, in Fig. 2D), the plurality of vias, the first plurality of conductors, and the second plurality of conductors forming the primary winding (e.g. 54) of the integrated transformer (in Fig. 1).

Allowable Subject Matter
Claims 5 through 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)  U.S. Patent 6,281,778 is relevant as discloses primary and second windings (e.g. 60, 64, in Fig. 5).
b)  Japanese Patent Publication 2013-42102 is relevant as disclosing forming a first plurality of conductors (e.g. 50a, in Fig. 3f) within a first layer of a semiconductor stack (e.g. 22, 40).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896